Mallard, C.J.
Plaintiff in its brief asserts that the trial court committed error for that there was insufficient competent evidence to support the findings of fact by the trial court; that the facts found do not support the conclusions of law reached by the trial court; and that the judgment of the trial court was based on incorrect conclusions of law.
Plaintiff objected to the admission of certain evidence. Ordinarily, an exception to the admission of evidence is waived when evidence of the same import is theretofore or thereafter admitted without objection. State v. Rogers, 275 N.C. 411, 168 S.E. 2d 345 (1969); Jones v. Bailey, 246 N.C. 599, 99 S.E. 2d 768 (1957). By failing to object when evidence of the same import was thereafter admitted, *99the plaintiff waived its exception to the admission thereof. Academy of Dance Arts v. Bates, 1 N.C. App. 333, 161 S.E. 2d 762 (1968); 1 Strong, N.C. Index 2d, Appeal and Error, § 30. Also in 1 Strong, N.C. Index 2d, Appeal and Error, § 30, the rule with respect to the competency of evidence when no objection is made to its admission is stated as follows:
“The competency of evidence is not presented where there is no objection or exception to its admission, and evidence admitted without objection is properly considered by the court, in determining the sufficiency of the evidence, and by the jury, in determining the issue, even though the evidence is incompetent and should have been excluded had objection been made.”
Applying the foregoing rule and after carefully considering all the competent evidence in the record, we are of the opinion and so hold that the evidence was sufficient to support the findings of fact by the trial court; that the facts found support the conclusions of law reached by the trial court; and that the judgment of the trial court was based on correct conclusions of law from the facts so found.
In the trial we find no error.
No error.
MoRRis and Vaughn, JJ., concur.